Case: 14-41316       Document: 00513106681         Page: 1     Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                     No. 14-41316                                  FILED
                                   Summary Calendar                             July 7, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ROLANDO BERNARDEZ-AVILA,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:14-CR-258


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       Rolando Bernardez-Avila challenges the district court’s reimposing a
$100 special assessment, following revocation of his supervised release.
Revocation sentences are reviewed under a plainly unreasonable standard. 18
U.S.C. § 3742(a)(4); e.g., United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). The transcript from the revocation hearing reveals the reimposition of
the special assessment is contrary to the oral pronouncement and the evidence


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-41316   Document: 00513106681    Page: 2   Date Filed: 07/07/2015


                               No. 14-41316

presented at the hearing. Therefore, as the Government concedes, a conflict
exists between the oral and written judgments.     In such a case, the oral
pronouncement controls. E.g., United States v. Martinez, 250 F.3d 941, 942
(5th Cir. 2001).
      VACATED IN PART and this matter is REMANDED for amendment of
the written judgment by deleting the reimposition of the $100 special
assessment.




                                    2